NUMBER 13-19-00277-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ANTONIO COLIN A/K/A
ANTONIO MIGUEL CABALLERO,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 226th District Court
                          of Bexar County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       This cause is before the Court on appellant's fourth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on November 18, 2019, and

this Court previously granted appellant three extensions for the filing of his brief in this

cause. Appellant now files his fourth motion requesting additional time to file his brief in
this cause.

       The Court, having fully examined and considered appellant's fourth motion for

extension of time to file his brief and the extensions previously granted, is of the opinion

that, in the interest of justice, appellant's fourth motion for extension of time to file his brief

should be granted with order. The Court, however, looks with disfavor upon the delay

caused by counsel's failure to file a brief in this matter.

       Appellant's fourth motion for extension of time to file the brief is hereby granted,

and the Honorable Angela J. Moore, counsel for appellant, is hereby ORDERED to file

appellant’s brief with this Court on or before March 18, 2020.              Further motions for

extension of time will not be favorably entertained by the Court.



                                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of February, 2020.




                                                2